USCA11 Case: 21-12290     Date Filed: 08/30/2022    Page: 1 of 25




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12290
                   ____________________

TYLER L. BRIENZA,
                                              Plaintiff-Appellant,
versus
CITY OF PEACHTREE CITY, GEORGIA,
ADAM C. WADSWORTH,
MARK A. WILLIAMS,


                                     Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 3:17-cv-00134-TCB
                   ____________________
USCA11 Case: 21-12290            Date Filed: 08/30/2022        Page: 2 of 25




2                         Opinion of the Court                      21-12290


Before WILLIAM PRYOR, Chief Judge, LUCK, Circuit Judge, and
MOORER,* District Judge.
PER CURIAM:
       Tyler Brienza was arrested for obstructing an investigation
into an underage drinking party. Brienza sued the arresting officers
for violating his First and Fourth Amendment rights and sued the
officers and Peachtree City for false imprisonment under Georgia
law. The district court granted summary judgment for the officers
and Peachtree City on all claims, and Brienza now appeals. We
affirm.

    FACTUAL BACKGROUND AND PROCEDURAL HISTORY 1
                            The Investigation
      In September 2015, a Peachtree City parent posted on Face-
book that her underage daughter received a flyer while at McIntosh
High School’s homecoming dance for a party “possibly involving
underage drinking.” The flyer advertised that an “after party”
would take place that same night at 9:00 p.m. at “Walsh’s” where

*
 The Honorable Terry F. Moorer, United States District Judge for the South-
ern District of Alabama, sitting by designation.
1
 The facts are largely undisputed. Because Brienza is the non-moving party,
we discuss the facts in the light most favorable to him. See Cowen v. Ga. Sec’y
of State, 960 F.3d 1339, 1342 (11th Cir. 2020) (“In reviewing the propriety of
summary judgment, we view the evidence in the light most favorable to the
non-moving party.” (quotation omitted)).
USCA11 Case: 21-12290        Date Filed: 08/30/2022     Page: 3 of 25




21-12290               Opinion of the Court                         3

“Luigi’s Famous Jungle Juice on site would be available with a $5
charge for guys” and “ladies were free as always.”
       Lieutenant Matt Myers of the Peachtree City police depart-
ment saw the post and forwarded it to Officer Jamaal Greer, the
“school resource officer.” Officer Greer informed the school prin-
cipal and identified a recent graduate with the last name Walsh.
Officer Greer contacted the recent graduate’s mother “who ad-
vised that she was in Australia and that she wanted someone to
shut the party down.”
       Corporal Mark Williams and Officer Adam Wadsworth
went to investigate the “possible underage drinking party.” They
arrived at the house around 10:00 p.m. Typically, when the officers
arrive at underage drinking parties in Peachtree City, they hear mu-
sic playing and observe lights on, multiple golf carts in the drive-
way, and people fleeing from the scene. But the house was dark
and quiet. And the officers observed “no one else outside,” “no
kids drinking in the front yard,” no one running from the house,
and no “bottles or anything around the house,” and they heard no
music playing. “On scene,” there was “[n]othing” that indicated
“there was a party going on.”
       As the officers approached the house, Corporal Williams re-
marked to Officer Wadsworth that the flyer “might be a trick” be-
cause there was no sign of a party. The officers called in the license
plate of the car in the driveway, and dispatch informed them that
the vehicle belonged to Brienza and provided his address.
USCA11 Case: 21-12290        Date Filed: 08/30/2022     Page: 4 of 25




4                      Opinion of the Court                 21-12290

Meanwhile, Officer Wadsworth walked around the house and saw
people inside toward the back of the house.
       The officers knocked on the front door. Brienza and the res-
ident, Brian Walsh, opened the door, and the officers “could . . . see
inside the house.” They saw “a hallway leading into a back room
where the light was on,” and they could “hear people,” but “[i]t
wasn’t loud.” Looking at Brienza and Walsh, the officers observed
“absolutely no signs that either of them had alcohol either in their
hands or [that] they ingested any alcohol.” “There was no indica-
tion whatsoever that a crime was being committed,” and Corporal
Williams “didn’t believe there was a party going on at the time.”
      Corporal Williams asked if he could speak to Brienza and
Walsh, so the two stepped outside. Corporal Williams asked if they
were alone, and Brienza declined to answer. Corporal Williams
asked for Brienza’s name, and Brienza declined to answer again.
Corporal Williams became “upset,” “[d]isappointed,” and “some-
what annoyed.” But Brienza’s refusal to answer questions did not
“impede” Corporal Williams from questioning Walsh.
       Walsh asked what “this [wa]s about,” and Corporal Wil-
liams explained that he was investigating an “illegal party” at the
address and Brienza and Walsh were “required” to provide their
name and address. Walsh said that there was “nothing illegal going
on,” and Corporal Williams responded, “not yet.” Walsh was
“very open in talking” with the officers and answered their ques-
tions. Walsh provided his name to the officers and explained that:
(1) there was no illegal activity happening at the house; (2) there
USCA11 Case: 21-12290        Date Filed: 08/30/2022      Page: 5 of 25




21-12290                Opinion of the Court                         5

were only four people at the house, all over the legal drinking age;
(3) Walsh was twenty-six years old and Brienza was twenty-five
years old; and (4) Walsh had nothing to do with the flyer.
       Corporal Williams asked Brienza for his name and birthdate.
Corporal Williams explained that he was conducting an investiga-
tion and that Brienza was required by law to provide his name and
birthdate, because otherwise Brienza would be obstructing the in-
vestigation. Brienza asked if he was being detained, and Corporal
Williams responded yes, that he was being detained for his refusal
to answer questions. Brienza didn’t want to answer any questions,
and Corporal Williams said that he could “respect” that, but he
only needed Brienza’s name and birthdate. Brienza gave his first
name but refused to give his last name and birthdate. Throughout
the encounter, Brienza did not act “in any manner that would sup-
port a disorderly conduct charge,” raise his voice, or use any
“fighting words.”
                             The Arrest
       Corporal Williams placed Brienza under arrest, saying that
Brienza was “going to sit in jail a long time” if he didn’t give “some-
body” his “information.” Corporal Williams arrested Brienza for
obstructing the investigation by “not providing his identification.”
After arresting Brienza, Corporal Williams asked Walsh for Bri-
enza’s full name and Walsh provided it. The officers looked up
Brienza from their onboard computer and obtained Brienza’s
driver’s license number and birthdate. Corporal Williams decided
to bring Brienza to jail, and Officer Wadsworth assisted in Brienza’s
USCA11 Case: 21-12290        Date Filed: 08/30/2022      Page: 6 of 25




6                       Opinion of the Court                 21-12290

arrest and detention, serving as the official arresting officer on rec-
ord.
       Officer Wadsworth transported Brienza to the police sta-
tion, prepared the incident report, and issued Brienza a citation.
The citation charged Brienza with “resisting or interfering with an
officer” by failing to provide identification during an investigation,
in violation of Peachtree City Ordinance section 50-2. Brienza was
transferred to jail and released on bond about twenty-two hours
later.
                     The Criminal Proceedings
       The state prosecutor upgraded Brienza’s charge to “obstruc-
tion of an officer” for “interfering” with the officers’ investigation
and “refusing to follow instructions,” in violation of Georgia Code
section 16-10-24(a). And the state prosecutor also charged Brienza
with “disorderly conduct” for using “opprobrious or abusive
words[,] which by their very utterance tend to incite . . . an imme-
diate breach of the peace and which . . . would provoke violent re-
sentment,” in violation of Georgia Code section 16-11-39.
       The criminal trial started in October 2019. Before the jury
was called in, the state dropped the disorderly conduct charge. Af-
ter the close of evidence on the obstruction charge, Brienza moved
for a directed verdict. The state court denied the motion and sub-
mitted the case to the jury because “Walsh was willing to speak to
the officers” and Brienza interrupted the officers’ conversation
with Walsh “between two and four times.” But the state court also
USCA11 Case: 21-12290             Date Filed: 08/30/2022         Page: 7 of 25




21-12290                   Opinion of the Court                                7

ruled that the officers lacked reasonable suspicion to believe that a
crime was being committed in the house, so “Brienza had the right
to walk away” and refuse to answer questions. The state later con-
tended that, if the court’s ruling was correct, there could not be
obstruction. Based on that position, the state moved to dismiss the
charge without objection, and the case was dismissed.
                             The Civil Lawsuit
       Brienza sued the officers and Peachtree City in the Northern
District of Georgia while awaiting his criminal trial. Brienza sued
the officers under 42 U.S.C. section 1983 for false arrest and mali-
cious prosecution under the Fourth Amendment, and retaliatory
arrest under the First Amendment. He also sued the officers and
Peachtree City for false imprisonment under Georgia law.2
      The district court stayed the case while the criminal charges
were pending, and reopened the case after the charges were
dropped. Then, the officers and Peachtree City moved for sum-
mary judgment on all claims. They argued that: (1) the officers
“had both actual and arguable probable cause to arrest and charge
Brienza” for obstruction; (2) the probable cause defeated the First

2
  Brienza also brought state law claims for negligence, false arrest, and attor-
ney’s fees. Brienza hasn’t appealed the summary judgment for the defendants
on these negligence and false arrest claims. And although he contends that
“his derivative claim for attorney’s fees should be reinstated” because “the dis-
missal of [his] claims of false arrest, retaliation[,] and malicious prosecution
w[as] in error,” we affirm the dismissal of these claims. Because the attorney’s
fees claim depends on them, it also fails.
USCA11 Case: 21-12290        Date Filed: 08/30/2022     Page: 8 of 25




8                      Opinion of the Court                 21-12290

Amendment retaliatory arrest claim; (3) the officers were entitled
to qualified immunity under federal law; (4) the state law false im-
prisonment claim against the officers was “barred by official func-
tion, discretionary immunity”; and (5) Peachtree City could not be
held vicariously liable under state law for the officers’ actions.
        Brienza opposed the summary judgment motion. As to the
Fourth and First Amendment claims, Brienza argued that: (1) the
officers lacked reasonable suspicion because “they observed abso-
lutely no evidence of a party”; (2) no probable cause existed to ar-
rest Brienza for obstruction because, without reasonable suspicion,
“Brienza was free to leave—and free to refuse to answer questions
or provide his identification”; (3) the officers were not entitled to
qualified immunity because it was clearly established that, without
reasonable suspicion, refusal to cooperate did not justify a deten-
tion; and (4) because there was no probable cause, the arrest was
retaliatory under the First Amendment.
       As to the state law false imprisonment claim, Brienza argued
that the officers were liable “for the same reasons they [we]re liable
for violating his Fourth Amendment rights: they detained him
without reasonable suspicion and arrested him without probable
cause.” And Brienza argued that Peachtree City was liable under
state law for the officers’ wrongful acts “through the respondeat
superior doctrine” because Peachtree City “waived [its] defense of
‘sovereign immunity’ . . . through its purchase of insurance cover-
age for police misconduct.”
USCA11 Case: 21-12290        Date Filed: 08/30/2022     Page: 9 of 25




21-12290               Opinion of the Court                         9

        The district court granted summary judgment for the offic-
ers and Peachtree City on all claims. As to the Fourth Amendment
false arrest and malicious prosecution claims, the district court con-
cluded that the officers were entitled to qualified immunity be-
cause there was “reasonable suspicion to initiate the stop” and no
clearly established law prohibited the officers from arresting a sus-
pect for obstruction during an investigatory stop that was sup-
ported by reasonable suspicion.
        The First Amendment retaliatory arrest claim failed on sim-
ilar grounds. The district court explained that a “retaliatory arrest
claim [wa]s barred by qualified immunity” unless Brienza showed
“that a reasonable officer would know that he lacked probable
cause” under clearly established law. The district court concluded
that Brienza failed to make that showing. The district court recog-
nized that, in Nieves v. Bartlett, 139 S. Ct. 1715 (2019), the Supreme
Court created an exception to this rule: the district court described
Nieves as holding that a “retaliatory arrest claim [could] proceed
even if the arrest was supported by probable cause.” But, the dis-
trict court pointed out, Brienza “was arrested in 2015,” four years
before Nieves. In 2015, the district court concluded, it wasn’t
clearly established that officers violated the First Amendment
where there was probable cause for an arrest.
       Brienza’s state law claim failed, too. The district court con-
cluded that the officers were entitled to official immunity under
Georgia law on the false imprisonment claim because Brienza
failed to show that the officers acted with a “wicked or evil
USCA11 Case: 21-12290        Date Filed: 08/30/2022      Page: 10 of 25




10                      Opinion of the Court                  21-12290

motive.” And the district court rejected the state law claim against
Peachtree City because “probable cause existed as a matter of
[state] law.” The district court assumed that Peachtree City waived
sovereign immunity (by buying insurance) and could be vicari-
ously liable for the actions of its officers. But the district court ex-
plained that a warrantless arrest was lawful where the arrest was
“both supported by probable cause and made pursuant to one of
the exigent circumstances applicable to law enforcement officers.”
The district court concluded that “the so-called exigent circum-
stances requirement [wa]s met” because “Brienza’s refusal to coop-
erate” occurred in front of the officers. And, “as a matter of state
law, there was probable cause” because the state court in Brienza’s
criminal proceedings “denied his motion for a directed verdict” and
“such a denial [wa]s conclusive evidence that there was probable
cause.”
                     STANDARD OF REVIEW
        We review de novo the district court’s grant of summary
judgment. Washington v. Howard, 25 F.4th 891, 897 (11th Cir.
2022). We view the evidence “in the light most favorable to the
non-moving party” and “resolve all reasonable doubts about the
facts in favor of the non-movant.” Id. (citation omitted).
                            DISCUSSION
      We divide our discussion into two parts. First, we address
Brienza’s arguments that the district court erred in granting sum-
mary judgment for the officers on his false arrest and malicious
USCA11 Case: 21-12290        Date Filed: 08/30/2022     Page: 11 of 25




21-12290                Opinion of the Court                        11

prosecution claims under the Fourth Amendment, and his retalia-
tory arrest claim under the First Amendment. Then, we consider
Brienza’s contentions that the district court erred in granting sum-
mary judgment for the officers and Peachtree City on Brienza’s
state law claim for false imprisonment.
                           Federal Claims
       “Qualified immunity protects government officials perform-
ing discretionary functions from suits in their individual capacities
unless their conduct violates clearly established statutory or consti-
tutional rights of which a reasonable person would have known.”
Whittier v. Kobayashi, 581 F.3d 1304, 1307 (11th Cir. 2009) (quota-
tion omitted). “To receive qualified immunity, an official must first
establish that he was acting within the scope of his discretionary
authority when the allegedly wrongful acts occurred.” Id. (altera-
tion adopted and quotation omitted).
        “If the official was acting within the scope of his discretion-
ary authority . . . the burden shifts to the plaintiff to show that the
official is not entitled to qualified immunity.” Id. at 1308 (quotation
omitted). “To overcome qualified immunity, the plaintiff must sat-
isfy a two prong test; he must show that: (1) the defendant violated
a constitutional right, and (2) this right was clearly established at
the time of the alleged violation.” Id. (quotation omitted). “The
relevant, dispositive inquiry in determining whether a right is
clearly established is whether it would be clear to a reasonable of-
ficer that his conduct was unlawful in the situation he confronted.”
Id. (quotation omitted).
USCA11 Case: 21-12290        Date Filed: 08/30/2022     Page: 12 of 25




12                      Opinion of the Court                 21-12290

        Here, it is undisputed that the officers were acting within the
scope of their discretionary authority, so the burden shifts to Bri-
enza to show that: (1) the officers violated one of his constitutional
rights; and (2) the constitutional right was clearly established at the
time of the alleged violation. Brienza argues that the officers vio-
lated his Fourth Amendment rights by falsely arresting and mali-
ciously prosecuting him, and they violated his First Amendment
rights through a retaliatory arrest.
              Fourth Amendment False Arrest Claim
         The Fourth Amendment provides that “[t]he right of the
people to be secure in their persons, . . . against unreasona-
ble . . . seizures, shall not be violated.” U.S. CONST. amend. IV.
“Because arrests are ‘seizures’ of ‘persons,’ they must be reasonable
under the circumstances.” District of Columbia v. Wesby, 138
S. Ct. 577, 585 (2018). And “[a] warrantless arrest is reasonable if
the officer has probable cause to believe that the suspect commit-
ted a crime in the officer’s presence.” Id. at 586.
        “[T]he correct legal standard to evaluate whether an officer
had probable cause to seize a suspect is to ‘ask whether a reasona-
ble officer could conclude that there was a substantial chance of
criminal activity.’” Washington, 25 F.4th at 902 (quoting Wesby,
138 S. Ct. at 588) (alteration adopted). Probable cause determina-
tions depend on the totality of the circumstances. Wesby, 138
S. Ct. at 586. Probable cause “is not a high bar” and “requires only
the kind of fair probability on which reasonable and prudent peo-
ple, not legal technicians, act.” Kaley v. United States, 571 U.S. 320,
USCA11 Case: 21-12290       Date Filed: 08/30/2022    Page: 13 of 25




21-12290               Opinion of the Court                       13

338 (2014) (alterations adopted and quotation omitted). And “[i]f
an officer has probable cause to believe that an individual has com-
mitted even a very minor criminal offense in his presence, he may,
without violating the Fourth Amendment, arrest the offender.” At-
water v. City of Lago Vista, 532 U.S. 318, 354 (2001).
       By contrast, reasonable suspicion “is a less demanding stand-
ard than probable cause and requires a showing considerably less
than preponderance of the evidence.” United States v. Lindsey, 482
F.3d 1285, 1290 (11th Cir. 2007) (quotation omitted). “To have rea-
sonable suspicion, an officer conducting a stop must have a reason-
able, articulable suspicion based on objective facts that the person
has engaged in, or is about to engage in, criminal activity.” Id.
(quotation omitted). If reasonable suspicion exists, the suspect can
be detained. See id. And “reasonable suspicion of criminal activity
may be formed by observing exclusively legal activity, even if such
activity is seemingly innocuous to the ordinary citizen.” Id. (inter-
nal quotations and citations omitted).
        Brienza’s argument that the officers violated his Fourth
Amendment rights includes two premises. First, “[a]ny reasonable
articulable suspicion the officers had regarding an alleged ‘illegal
party’ at . . . Walsh’s house evaporated within minutes of their ar-
rival at the residence.” Second, when officers lack reasonable sus-
picion, an encounter is voluntary, so Brienza “had the right to re-
fuse to answer any questions and was free to retreat back into the
home.” Brienza concludes that the officers violated his Fourth
Amendment rights when they arrested him for refusing to
USCA11 Case: 21-12290       Date Filed: 08/30/2022    Page: 14 of 25




14                     Opinion of the Court                21-12290

cooperate because such refusal could not support reasonable suspi-
cion. See Florida v. Bostick, 501 U.S. 429, 437 (1991) (“We have
consistently held that a refusal to cooperate, without more, does
not furnish the minimal level of objective justification needed for a
detention or seizure.”); Florida v. Royer, 460 U.S. 491, 497–98
(1983) (plurality opinion) (explaining that, absent reasonable suspi-
cion, “[t]he person approached . . . need not answer any question
put to him; indeed, he may decline to listen to the questions at all
and may go on his way” and “his refusal to listen or answer does
not, without more, furnish” reasonable suspicion).
       Both premises are mistaken. The officers could lawfully de-
tain Brienza after he stepped onto the porch based on the reasona-
ble suspicion that underage drinking was taking place. The officers
thus had probable cause to believe that Brienza obstructed their
investigation by refusing to cooperate after his lawful detention.
       The officers had probable cause—and at least reasonable
suspicion—to believe that an illegal party was taking place at the
house, so they could lawfully detain Brienza when he stepped onto
the porch. See Lindsey, 482 F.3d at 1290; see also Knight v. Jacob-
son, 300 F.3d 1272, 1277 (11th Cir. 2002) (explaining that the Fourth
Amendment “does not prevent a law enforcement officer from tell-
ing a suspect to step outside his home and then arresting him with-
out a warrant” because, “[i]n that situation, the officer never
crosses the firm line at the entrance to the house” (quotation omit-
ted)). The officers had the Facebook post, including the flyer bear-
ing Walsh’s name, and police “identified a recent . . . graduate of
USCA11 Case: 21-12290        Date Filed: 08/30/2022     Page: 15 of 25




21-12290                Opinion of the Court                        15

the school with the last name Walsh.” The flyer advertised a party
that would last “ALL NIGHT LONG” at his home address. It de-
clared that there would be free alcohol for ladies. And the flyer was
distributed at a high school homecoming dance to an underage girl.
Based on these objective facts, a reasonable officer “could conclude
that there was a substantial chance of criminal activity,” Washing-
ton, 25 F.4th at 902 (alteration adopted and quotation omitted), and
could “have a reasonable, articulable suspicion” of such activity,
Lindsey, 482 F.3d at 1290.
        Brienza argues that reasonable suspicion “evaporated within
minutes of their arrival” because the officers “observed absolutely
no evidence of a party—no excessive amount of people, cars, golf
carts, loud music, lights, cups, or beer bottles.” But that argument
is unpersuasive. The officers arrived about an hour after the flyer
advertised that the “ALL NIGHT” party would begin, and a rea-
sonable officer could think it unremarkable that most young peo-
ple would arrive fashionably late. Consistent with the facts known
to the officers, a small party could have been taking place inside.
Likewise, a reasonable officer could find unremarkable the lack of
cars an hour after the advertised start time. As the trial court in the
criminal case explained, “[fourteen]-year-olds don’t have cars.”
And it strains credulity to suppose that there was “no evidence”
other than the flyer. As the officers approached the house, Officer
Wadsworth reported that he “saw [people] in the house,” a fact
that supports the information on the flyer. So, based on a flyer that
identified Walsh and the home address, the independent
USCA11 Case: 21-12290       Date Filed: 08/30/2022     Page: 16 of 25




16                     Opinion of the Court                 21-12290

corroboration that Walsh—a recent graduate—lived there, the fact
that the flyer was distributed to minors, and the fact that people
were present at the house, the officers could continue to reasona-
bly believe that there was a substantial chance of criminal activity.
See Washington, 25 F.4th at 902.
       Nothing in the officers’ conversation with Brienza and
Walsh undermined their reasonable suspicion of underage drink-
ing. Indeed, after Brienza and Walsh opened the door, the officers
could hear other people inside. And Walsh later admitted that
there were four people in the house, evidencing that at least a small
gathering was taking place. To be sure, Walsh also asserted that
“everyone[ wa]s over the age of [twenty-one],” and he denied mak-
ing or distributing the flyer, but neither reasonable suspicion nor
probable cause “require officers to rule out a suspect’s innocent ex-
planation for suspicious facts.” See Wesby, 138 S. Ct. at 588. The
officers were “not required to believe” Walsh’s denials “or to weigh
the evidence in such a way as to conclude that probable cause did
not exist” because “police officer[s] need not resolve conflicting ev-
idence in a manner favorable to the suspect.” Washington, 25 F.4th
at 902. The flyer that was distributed to minors at a high school
and the presence of people inside the house furnished “plenty of
reasons to doubt” Walsh’s assurances. Id. (quotation omitted).
       We conclude that probable cause and at least reasonable sus-
picion existed to detain Brienza on the porch to investigate under-
age drinking, barring a claim for false arrest under the Fourth
Amendment. See Williams v. Aguirre, 965 F.3d 1147, 1158 (11th
USCA11 Case: 21-12290        Date Filed: 08/30/2022      Page: 17 of 25




21-12290                Opinion of the Court                          17

Cir. 2020) (“[T]he any-crime rule . . . insulates officers from false-
arrest claims so long as probable cause existed to arrest the suspect
for some crime, even if it was not the crime the officer thought or
said had occurred.”). And because Brienza’s first premise—the
“reasonable articulable suspicion the officers had regarding an al-
leged ‘illegal party’ at . . . Walsh’s house evaporated within
minutes of their arrival at the residence”—is wrong, his second
premise—that, as a voluntary encounter, he “was not required to
answer any questions, let alone produce identification”—is also
wrong. Brienza does not contest that, if there was first reasonable
suspicion to detain him, there was probable cause to arrest him for
obstruction.
       Indeed, the officers lawfully arrested Brienza for obstruc-
tion. Under Georgia law, “a person who knowingly and willfully
obstructs or hinders any law enforcement officer . . . in the lawful
discharge of his . . . official duties shall be guilty of a misdemeanor.”
GA. CODE ANN. § 16-10-24(a). “The essential elements of” the
Georgia obstruction statute are: (1) “that the act constituting ob-
struction or hindering was knowing and willful”; and (2) “that the
officer was lawfully discharging his official duties.” Taylor v. State,
825 S.E.2d 552, 554 (Ga. Ct. App. 2019) (quotation omitted). A sus-
pect can violate section 16-10-24(a) by refusing to identify himself
and by refusing to surrender documents after he has been lawfully
detained. See Draper v. Reynolds, 369 F.3d 1270, 1276–77 & n.10
(11th Cir. 2004); Pinchon v. State, 516 S.E.2d 537, 538 (Ga. Ct. App.
1999) (“Argument, flight, stubborn obstinance, and lying are all
USCA11 Case: 21-12290         Date Filed: 08/30/2022       Page: 18 of 25




18                       Opinion of the Court                    21-12290

examples of conduct that may satisfy the obstruction element.”);
Bailey v. State, 379 S.E.2d 816, 817 (Ga. Ct. App. 1989) (“The trial
court was authorized to find that appellant’s refusal to identify him-
self was not merely discourteous, it actually hindered and ob-
structed [the officer’s] investigation . . . .”). And even if it is an open
question whether the Constitution permits “punish[ing] [an indi-
vidual] for refusing to identify himself in the context of a lawful
investigatory stop,” Brown v. Texas, 443 U.S. 47, 53 n.3 (1979), the
officers need only establish that they had probable cause to believe
that Brienza violated a “presumptively valid” statute, see Michigan
v. DeFillippo, 443 U.S. 31, 34, 36–40 (1979) (holding that an “officer
had probable cause to believe” that a suspect violated an ordinance
that “declared it a misdemeanor for one stopped for ‘investigation’
to ‘refuse to identify himself’” although a state court later declared
the ordinance unconstitutionally vague because “[a] prudent of-
ficer . . . [is not] required to anticipate that a court would later hold
the ordinance unconstitutional,” because “[p]olice are charged to
enforce laws until and unless they are declared unconstitutional”).
      The officers had probable cause to believe that Brienza com-
mitted a criminal offense in their presence, so they could have,
“without violating the Fourth Amendment, arrest[ed]” Brienza.
Atwater, 532 U.S. at 354. Brienza repeatedly refused to identify
himself and confirm his date of birth. And Brienza orally objected
when Corporal Williams asked Walsh if he could see the other peo-
ple who were inside the house. Based on these facts, the officers
“could conclude that there was a substantial chance,” Washington,
USCA11 Case: 21-12290        Date Filed: 08/30/2022      Page: 19 of 25




21-12290                Opinion of the Court                         19

25 F.4th at 902 (alteration accepted and quotation omitted), that
Brienza’s “[a]rgument,” “stubborn obstinance,” Pinchon, 516
S.E.2d at 538 (citation omitted), and “refusal to identify himself . . .
actually hindered and obstructed [their] investigation,” Bailey, 379
S.E.2d at 817 (citation omitted). Brienza’s Fourth Amendment
false arrest claim must fail. Washington, 25 F.4th at 903.
        Fourth Amendment Malicious Prosecution Claim
       “To establish a federal malicious prosecution claim under
[section] 1983, the plaintiff must prove a violation of his Fourth
Amendment right to be free from unreasonable seizures in addition
to the elements of the common law tort of malicious prosecution.”
Wood v. Kesler, 323 F.3d 872, 881 (11th Cir. 2003). Malicious pros-
ecution “requires a seizure pursuant to legal process.” Williams,
965 F.3d at 1158 (quotation omitted).
       Here, there was no seizure “pursuant to legal process.” Id.
(quotation omitted); see Kingsland v. City of Miami, 382 F.3d 1220,
1235 (11th Cir. 2004), abrogated on other grounds by Williams, 965
F.3d at 1159. “In the case of a warrantless arrest, the judicial pro-
ceeding does not begin until the party is arraigned or indicted.”
Kingsland, 382 F.3d at 1235. Brienza’s “arrest cannot serve as the
predicate deprivation of liberty because it occurred prior to the
time of arraignment, and was not one that arose from malicious
prosecution as opposed to false arrest.” See id. (quotation omit-
ted). And because “normal conditions of pretrial release” do not
“constitute a continuing seizure barring some significant, ongoing
deprivation of liberty, such as a restriction on the defendant’s right
USCA11 Case: 21-12290         Date Filed: 08/30/2022    Page: 20 of 25




20                       Opinion of the Court                21-12290

to travel interstate,” id. at 1236 (quotation omitted), Brienza could
not establish a Fourth Amendment malicious prosecution claim.
                 First Amendment Retaliatory Arrest
       The First Amendment protects an individual’s right to speak
and right not to speak. Wooley v. Maynard, 430 U.S. 705, 714
(1977) (“[T]he right of freedom of thought protected by the First
Amendment against state action includes both the right to speak
freely and the right to refrain from speaking at all.”). To state a
First Amendment retaliatory arrest claim under section 1983:
         a plaintiff generally must show: (1) [he] engaged in
         constitutionally protected speech, such as [his] right
         to petition the government for redress; (2) the defend-
         ant’s retaliatory conduct adversely affected that pro-
         tected speech and right to petition; and (3) a causal
         connection exists between the defendant’s retaliatory
         conduct and the adverse effect on the plaintiff’s
         speech and right to petition.
DeMartini v. Town of Gulf Stream, 942 F.3d 1277, 1289 (11th Cir.
2019).
        The Supreme Court “has recognized that retaliatory animus
by a governmental actor is a subjective condition that is ‘easy to
allege and hard to disprove.’” Id. (quoting Nieves, 139 S. Ct. at
1725). “For this reason, courts have identified two general ap-
proaches to retaliation claims against governmental actors, with
the particular approach chosen dependent on the type of alleged
retaliation at issue.” Id. “One approach” is “typically used when a
USCA11 Case: 21-12290        Date Filed: 08/30/2022      Page: 21 of 25




21-12290                Opinion of the Court                         21

governmental employee claims that he was fired because he en-
gaged in First Amendment activity.” Id. This isn’t an employee-
firing case, so the first approach doesn’t apply here. “The second
approach” is “taken when the governmental defendant has utilized
the legal system to arrest or prosecute the plaintiff,” as alleged here.
Id.
        For the second approach, we “require the plaintiff to plead
and prove an absence of probable cause as to the challenged retali-
atory arrest or prosecution in order to establish the causation link
between the defendant’s retaliatory animus and the plaintiff’s in-
jury.” Id. “The presence of probable cause should generally defeat
a First Amendment retaliatory arrest claim.” Nieves, 139 S. Ct. at
1726.
       But, in 2019, the Supreme Court in Nieves “explained that,
although probable cause generally defeats a retaliatory arrest claim,
‘a narrow qualification is warranted for circumstances where offic-
ers have probable cause to make arrests, but typically exercise their
discretion not to do so.’” DeMartini, 942 F.3d at 1296–97 (quoting
Nieves, 139 S. Ct. at 1727). “In those types of cases, an unyielding
requirement to show the absence of probable cause could pose a
risk that some police officers may exploit the arrest power as a
means of suppressing speech.” Id. at 1297 (quotation omitted).
      This “narrow exception to the no-probable-cause require-
ment . . . applies when a plaintiff presents objective evidence that
he was arrested when otherwise similarly situated individuals not
engaged in the same sort of protected speech had not been.” Id.
USCA11 Case: 21-12290      Date Filed: 08/30/2022     Page: 22 of 25




22                    Opinion of the Court                 21-12290

(quotation omitted). “The Supreme Court stated that the plaintiff’s
showing of such objective evidence would address the causal con-
cern that non-retaliatory reasons prompted the arrest and avoid a
subjective inquiry into the officer’s individual statements and mo-
tivations.” Id.
      If the plaintiff makes this requisite objective evidence
      showing that others similarly situated were not ar-
      rested by the individual officer, the plaintiff’s First
      Amendment retaliatory arrest claim may move for-
      ward in the same manner as claims where the plaintiff
      has met the threshold showing of the absence of prob-
      able cause.
Id. (quotation omitted).
        But Nieves, and the exception to the absence-of-probable-
cause requirement, were not clearly established until 2019. As the
district court concluded, at the time of Brienza’s arrest in 2015,
there was no clearly established law creating an exception to the
“no-probable-cause” requirement for First Amendment retaliatory
arrest claims. Indeed, at the time of Brienza’s arrest, the clearly
established law was that a First Amendment retaliatory arrest claim
was “defeated by the existence of probable cause.” Wood, 323 F.3d
at 883. Because, as we’ve already explained, the officers had prob-
able cause to arrest Brienza for obstructing the investigation into
underage drinking, the officers were entitled to qualified immunity
on Brienza’s First Amendment retaliatory arrest claim.
USCA11 Case: 21-12290       Date Filed: 08/30/2022     Page: 23 of 25




21-12290               Opinion of the Court                        23

               State Law False Imprisonment Claim
        Brienza sued the officers and Peachtree City for false impris-
onment under Georgia law. See GA. CODE ANN. §§ 51-7-20, 51-7-
22. “The essential elements of false imprisonment in Georgia ‘are
an arrest or a detention and the unlawfulness thereof.’” Hardigree
v. Lofton, 992 F.3d 1216, 1232 (11th Cir. 2021) (quoting Kline v.
KDB, Inc., 673 S.E.2d 516, 518 (Ga. Ct. App. 2009) (alterations
adopted)). Under Georgia’s false imprisonment statute, “[f]alse im-
prisonment is the unlawful detention of the person of another, for
any length of time, whereby such person is deprived of his personal
liberty.” GA. CODE ANN. § 51-7-20. “In the context of a warrantless
arrest, probable cause and an exception to the warrant requirement
(like the offense being committed in the officer’s presence) are re-
quired for the arrest to be lawful.” Hardigree, 992 F.3d at 1232 (cit-
ing GA. CODE ANN. § 17-4-20(a)(2)(A)).
       Brienza’s state law claim failed against the officers and
Peachtree City because his arrest was not unlawful under Georgia
law. To be sure, “[t]he existence of probable cause for an officer to
make an arrest without a warrant is not a complete defense to a
false imprisonment claim because, even if probable cause existed
to believe a crime was committed, a warrantless arrest is still un-
lawful unless made pursuant to one of the exigent circumstances
applicable to law enforcement officers” in Georgia Code section 17-
4-20(a). Kline, 673 S.E.2d at 518. Under section 17-4-20(a), “a law
enforcement officer is authorized to make an arrest for a criminal
offense without a warrant . . . if the offense is committed in such
USCA11 Case: 21-12290          Date Filed: 08/30/2022       Page: 24 of 25




24                       Opinion of the Court                    21-12290

officer’s presence or within such officer’s immediate knowledge.”
Id. (quotation omitted).
       Here, the officers had probable cause to arrest Brienza, and
the arrest was “made pursuant to one of the exigent circumstances”
in section 17-4-20(a). Id. The officers had probable cause under
Georgia law because “the trial court’s denial of [his] motion for a
directed verdict of acquittal constitute[d] a binding determination
of the existence of probable cause.” See Monroe v. Sigler, 353
S.E.2d 23, 25 (Ga. 1987). And it is undisputed that Brienza’s ob-
struction occurred in the officers’ presence, satisfying one of the
exigency requirements in section 17-4-20(a). Because Brienza’s ar-
rest was lawful, his state law false imprisonment claim must fail.3
                            CONCLUSION
       Because the officers had probable cause to arrest Brienza for
obstructing the investigation into underage drinking, and because
the officers did not violate any clearly established law, the district
court did not err in granting summary judgment for the officers on
Brienza’s Fourth Amendment false arrest and malicious prosecu-
tion claims, and his First Amendment retaliatory arrest claim. And
because the officers had probable cause and arrested Brienza under
“exigent circumstances,” see Kline, 673 S.E.2d at 518, the district
court did not err in granting summary judgment for the officers

3
  Because Brienza did not show that he was falsely imprisoned under Georgia
law, we don’t need to decide whether the officers and Peachtree City had of-
ficial and sovereign immunity under state law.
USCA11 Case: 21-12290      Date Filed: 08/30/2022    Page: 25 of 25




21-12290              Opinion of the Court                      25

and Peachtree City on Brienza’s state law claim for false imprison-
ment.
      AFFIRMED.